United States Court of Appeals
                                                                                         Fifth Circuit
                                                                                       F I L E D
                      IN THE UNITED STATES COURT OF APPEALS
                                                                                       August 15, 2005
                                  FOR THE FIFTH CIRCUIT
                                  _____________________                           Charles R. Fulbruge III
                                                                                          Clerk
                                       No. 04-51358
                                  _____________________

UNITED STATES OF AMERICA

                        Plaintiff - Appellee
                          v.
AURELIANO AGUILAR-TAPIA
                        Defendant - Appellant



                           ---------------------
           Appeal from the United States District Court for the
                    Western District of Texas, Del Rio
                           ---------------------

Before SMITH, GARZA, and PRADO, Circuit Judges.

PER CURIAM:1


       IT IS ORDERED that appellee’s unopposed motion to vacate

sentence is GRANTED.



       IT IS FURTHER ORDERED that appellee’s unopposed motion to

remand case to the district court for resentencing is GRANTED.




       1
        Pursuant to 5th Circuit Rule 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Circuit
Rule 47.5.4.

                                                 1
     IT IS FURTHER ORDERED that appellee’s unopposed alternative

motion to extend time to file appellee’s brief until 14 days

after denial of the motion to vacate and remand is DENIED.




                                 2